        Case 1:18-cv-01209-PB Document 11 Filed 07/08/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


James Joyce

      v.                                       Case No. 18-cv-1209

USA


                                   ORDER


      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated June 9, 2020 .       “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”        School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).

      The government’s motion to dismiss (Doc. No. 7) is denied

as moot.      The clerk shall issue judgment and close this case.

                                         /s/ Paul Barbadoro
                                        ____________________________
                                        Paul Barbadoro
                                        United States District Judge

Date: July 8, 2020
